Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 10/21/2020, have been fully considered but are moot in view of new ground(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 and 18-22 of copending Application No. 15936650 (Park ‘650) in view of Bhat “Design and Implementation of IEEE 802.15.4 Mac Protocol on FPGA”. 

Bhat teaches mapping a first bit in the PHR to a first ternary sequence and mapping a second bit in the PHR to a second ternary sequence (Bhat; §.3.1-3.2). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the current invention, to add Bhat’s features to the teaching of Park ‘650 in order to enable ease of installation and reliable data transfer in short-range operations, while maintaining a simple and flexible protocol (Bhat; §.1).

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16677219 (Park ‘219). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the copending application’s claims.
Park ‘219 claims recite all the features in claims 1-6 of the instant application. Therefore Park ‘219 claims are in essence a “species” of the generic invention of claims 1-6 of the instant application. 
It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 1-6 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of copending Application No. 16677195 (Park ‘195) in view of Constantinidis et al. (US 20090168939) (Constantinidis ‘939). 
Claims 1-6 of Park ‘195 recite the limitations in the instant Application except for spreading of data based on a bit-to-sequence mapping using orthogonal sequences.
Constantinidis ‘939 teaches spreading of data based on a bit-to-sequence mapping using orthogonal sequences (Constantinidis; [0086]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the current invention, to add Constantinidis’ features to the teaching of Park ‘195 in order to achieve a modulator/demodulator having high performance, robustness against interference, and with reduced complexity (Constantinidis; [0290]).

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
        

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim limitation “transmitter configured to transmit”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “transmitter ” coupled with functional language “configured to transmit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: FIG. 2 illustrates an example of a configuration of the transmitter 110. The transmitter 110 includes a communicator 210, a processor 220, and a memory 230. The communicator 210 transmits a packet. The processor 220 processes data. The memory 230 stores a packet and data received by the communicator 210, and stores the data processed by the processor 220 ([0062-0066]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat “Design and Implementation of IEEE 802.15.4 Mac Protocol on FPGA” in view of Constantinidis et al. (US 20090168939).

Regarding claim 1, Bhat discloses an electronic device, comprising a processor  (transmitter; §.3.4 and Fig. 8) configured to:
generate a preamble (Fig. 5, preamble);
(Each octet of the PPDU is processed through the modulation and spreading functions (see Fig. 6) sequentially, beginning with the Preamble field and ending with the last octet of the PSDU. Each data symbol shall be mapped into a 32-chip PN sequence; §.3.1-3.2);
spread a PHR (physical layer Header) based on the bit-to-sequence mapping (Each octet of the PPDU is processed through the modulation and spreading functions (see Fig. 6) sequentially, beginning with the Preamble field and ending with the last octet of the PSDU. Each data symbol shall be mapped into a 32-chip PN sequence; §.3.1-3.2), 
wherein, in the spreading of the PHR, a first bit in the PHR is mapped to a first ternary sequence and a second bit in the PHR is mapped to a second ternary sequence (The 4 LSBs (b0, b1, b2, b3) of each octet shall map into one data symbol, and the 4 MSBs (b4, b5, b6, b7) of each octet shall map into the next data symbol. Each data symbol shall be mapped into a 32-chip PN sequence; §.3.1-3.2);
generate a sequence of chips based on a PSDU (physical service data unit) (Each octet of the PPDU is processed through the modulation and spreading functions (see Fig. 6) sequentially, beginning with the Preamble field and ending with the last octet of the PSDU; §.3.1); and
concatenate the generated preamble, the spread SFD, the spread PHR, and the generated sequence (The generated values are then added with the modulated data generated out of the In-Phase and Quadrature Phase respectively; §.3.4 and Fig. 8); and
(transmitter; §.3.4 and Fig. 8) configured to transmit, to a receiver (receiver; §.3.4 and Fig. 9), a signal generated based on a result of the concatenating (the out signal, thus generated, is then transmitted; §.3.4 and Fig. 8).
Bhat does not expressly disclose spreading [a bit stream] using orthogonal sequences, and the first and second ternary sequences being orthogonal.
In an analogous art, Constantinidis discloses spreading [a bit stream] using orthogonal sequences, and the first and second ternary sequences being orthogonal (The system generates a raw baseband bit stream wherein the bits are then examined by groups of four-bits. Each four-bit sequence is then mapped to one symbol out of 16 possible symbols. Each symbol is in turn mapped to a 32 -chip pseudo random sequence. These sequences are pseudo random and nearly orthogonal. The 16 different 32 -chip random sequences corresponding to the 16 possible symbols are specified in the 802.15.4 standard; [0086]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the current invention, to add Constantinidis’ features to the teaching of Bhat in order to achieve a modulator/demodulator having high performance, robustness against interference, and with reduced complexity (Constantinidis; [0290]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat in view of Constantinidis and in view of Welborn (US 20050201287).

Regarding claim 2, the combination of Bhat and Constantinidis, particularly Bhat discloses wherein the processor is further configured to spread 0 in SFD into a first using a spreading factor of 8 and spread 1 in the SFD into a second sequence using a spreading factor of 8  (Four bits (corresponding to a symbol) are mapped to a 32 –chip PN sequence. i.e., The spreading factor is 8; §.3.1-3.2).
Constantinidis discloses the first sequence and the second sequence being orthogonal with each other (The system generates a raw baseband bit stream wherein the bits are then examined by groups of four-bits. Each four-bit sequence is then mapped to one symbol out of 16 possible symbols. Each symbol is in turn mapped to a 32 -chip pseudo random sequence. These sequences are pseudo random and nearly orthogonal. The 16 different 32 -chip random sequences corresponding to the 16 possible symbols are specified in the 802.15.4 standard; [0086]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the current invention, to add Constantinidis’ features to the teaching of Bhat in order to achieve a modulator/demodulator having high performance, robustness against interference, and with reduced complexity (Constantinidis; [0290]).
The combination of Bhat and Constantinidis does not expressly disclose spreading 0 into [0 -1 0 1 1 0 -1 0] and spreading 1 into [1 0 -1 0 0 -1 0 1].
In an analogous art, Welborn discloses that a ternary chip could have a value of 1, 0, or -1. Therefore, the combination of Bhat, Constantinidis, and Welborn suggests spreading 0 and 1 using a SF of 8 into a ternary pattern from the set comprised of 1, 0, or -1.
Welborn discloses (When encoding chips using ternary modulation, individual chips within the L-chip sequence can be modulated according to a ternary value, i.e., one of +1, -1, or 0. For example, one 12-bit chip might have a sequence of 1 1 -1 0 0 1 -1 -1 -1 0 1 1, i.e., it is made up of a series of 12 chips, each multiplied by the corresponding value in the 12 value ternary sequence; [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Welborn’s teaching in the system of Bhat and Constantinidis in order to increase the performance for applications such as high-rate data transfers for power-constrained handheld devices (Welborn; [0006]).

Regarding claim 3, the combination of Bhat and Constantinidis, particularly Bhat discloses wherein the processor is further configured to spread 0 in PHR into a first sequence using a spreading factor of 8 and spread 1 in the PHR into a second sequence using a spreading factor of 8  (Four bits (corresponding to a symbol) are mapped to a 32 –chip PN sequence. i.e., The spreading factor is 8; §.3.1-3.2).
Constantinidis discloses the first sequence and the second sequence being orthogonal with each other (The system generates a raw baseband bit stream wherein the bits are then examined by groups of four-bits. Each four-bit sequence is then mapped to one symbol out of 16 possible symbols. Each symbol is in turn mapped to a 32 -chip pseudo random sequence. These sequences are pseudo random and nearly orthogonal. The 16 different 32 -chip random sequences corresponding to the 16 possible symbols are specified in the 802.15.4 standard; [0086]).
(Constantinidis; [0290]).
The combination of Bhat and Constantinidis does not expressly disclose spreading 0 into [0 -1 0 1 1 0 -1 0] and spreading 1 into [1 0 -1 0 0 -1 0 1].
In an analogous art, Welborn discloses that a ternary chip could have a value of 1, 0, or -1. Therefore, the combination of Bhat, Constantinidis, and Welborn suggests spreading 0 and 1 using a SF of 8 into a ternary pattern from the set comprised of 1, 0, or -1.
Welborn discloses (When encoding chips using ternary modulation, individual chips within the L-chip sequence can be modulated according to a ternary value, i.e., one of +1, -1, or 0. For example, one 12-bit chip might have a sequence of 1 1 -1 0 0 1 -1 -1 -1 0 1 1, i.e., it is made up of a series of 12 chips, each multiplied by the corresponding value in the 12 value ternary sequence; [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Welborn’s teaching in the system of Bhat and Constantinidis in order to increase the performance for applications such as high-rate data transfers for power-constrained handheld devices (Welborn; [0006]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat in view of Constantinidis and in view of Nemeth et al. (US 20120163480).

Regarding claim 4, the combination of Bhat and Constantinidis does not expressly disclose wherein the generated preamble is a ternary base sequence of length 32 chips repeated 8 times.
In an analogous art, Nemeth discloses wherein the generated preamble is a ternary base sequence of length 32 chips repeated 8 times (the preamble for the low data rate group comprises a preamble pattern consisting of 32 chips which is repeated eight or 16 times; [0008]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Nemeth’s teaching in the system of Bhat and Constantinidis in order to provide an improved system of a set of preambles with an associated preamble processing process (Nemeth; [0006]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat in view of Constantinidis and in view of Oh et al. (US 20130058360).

Regarding claim 6, the combination of Bhat and Constantinidis, particularly Bhat discloses mapping the data symbol to the sequence of the chips (Each data symbol shall be mapped into a 32-chip PN sequence; §.3.2).
The combination of Bhat and Constantinidis does not expressly disclose encoding the PSDU; interleaving the encoded PSDU; and converting a bit stream comprising a result of the interleaving to a data symbol.
(After the PHR and the PSDU are grouped into one bit string, encoding unit 802 and interleaving unit 803 are performed; [0106]); and
converting a bit stream comprising a result of the interleaving to a data symbol (A bit string that is input to the P-FSK modulation unit 400 is grouped by 2 bits in the 2-bit grouping unit 401, and in each bit group, a frequency in which each bit group is to be modulated and a position in a symbol duration is determined according to first bit and second bit information; [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Oh’s teaching in the system of Bhat and Constantinidis in order to enable the transmitting of a packet in a wireless communication system while guaranteeing reliability of communication quality and enabling the use of low power in a channel environment with large communication radius and serious loss (Oh; [0016]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of elements which is not taught by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Welborn et al. (US 20050185669), “Common signalling mode for use with multiple wireless formats.”
Suehiro et al. (US 20110096810), “Data-Block Spread Spectrum Communications System.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413